NEY     GENERAL
                            EXAS



                          August 9, 1965


Honorable Robert S. Calvert        Opinion No. C- 479
Comptroller of Public Accounts
Austin, Texas                      Re:   Whether you may law-
                                         fully make a cash
                                         refund on certain
                                         unused cigarette tax
Bear Mr. Calvert:                        stamps.
      You ask the Attorney General if you may issue a State
warrant to redeem at their face value certain cigarette tax
stamps. The 59th Legislature, Regular Session, approved a
claim of the C. B. Preston Estate for redemption in cash of
7,820 cigarette tax stamps issued by this State between
June, 1952 and March, 19%.   These stamps have a net value
of $303.42.
      You further advise us that as of September 1, 1959 the
cigarette tax rate was changed from 5 cents to 8 cents per
package and at that time a new design of stamps was intro-
duced. Further, you state that all stamps of the 5 cents
denomination were recalled by the State and replaced with
the new stamps and that the old stamps were declared by the
State to be void after 60 days from such declaration.
      Our opinion is that you are prohibited from redeeming
or paying for these stamps in any manner.
      Art. 7.08, Subd. (4) of Title 122A, Taxation General,
in its pertinent portion, reads as follows:
           "(4) The Comptroller'is hereby authorized to
      change the design of the stamp as often as he may
      deem such change necessary to the best enforcement
      of the provisions of this Chapter, and the Treasurer
      is hereby required to redeem at face value any unused
      cigarette tax stamps lawfully issued, prior to such
      change in the design, which are in the possession of
      any bona fide owner, by exchanging at face value
      cigarette tax stamps of the new design. Provided,



                              -2269-
Honorable Robert S. Calvert, page 2 (C-479)


     that whenever a change is made in the design of the
     stamps every person holding stamps of the old design
     shall be required to send them to the Treasurer for
     exchange at face value for stamps of the new design.
     Such exchange shall be made within sixty (60) days
     after the date of the Issue of the new design of
     stamps and it shall be unlawful for any person to
     have in his possession any stamps of an old design
     after sixty (60) days from the date of issue of a
     new design; . . .

          "Any person who shall have in his possession
     any ci arette tax stamps of the old design after
     sixty 'i
            60) days from the date of Issue of a new
     design of stamps shall be guilty of a felony and
     shall be punished as set out in Article 7.37 of
     this Chapter."

      Since the stamps in question which were Issued be-
tween June, 1952 and March, 1954 were superseded by the
change in design and declaration of the Comptroller in 1959
pursuant to the above quoted statutory authority then these
provisions clearly bar redemption of the stamps.
                          SUMMARY
           Refund for cigarette tax stamps purchased
      prior to September 1, 1959 may not now be made.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney Ge era1 of Texas
                                           I   A
WEA:rm
                                    m:w ,1-,$       G&J
APPROVED:
                                       A&iitanteittorney General
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm quick
H. Grady Chandler
George Black
Paul Phy
APPRCVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright

                              -2270-